Citation Nr: 0711854	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  03-02 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
the provisions of 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to May 
1968.  He died in May 2001.  The appellant in this case is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

A hearing was held in June 2003, in Jackson, Mississippi, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

In April 2004, the Board remanded the matter for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In March 2007, the appellant's representative filed a motion 
to advance this case on the docket based on the appellant's 
age.  Later that month, the Board granted the motion, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006).




FINDINGS OF FACT

1.  According to his certificate of death, the veteran died 
in May 2001 from metastatic adenocarcinoma of the pancreas.

2.  At the time of his death, service connection was not in 
effect for any disability.

3.  The veteran's metastatic adenocarcinoma of the pancreas 
was not present during his active service or for many years 
following his discharge from active duty, and the most 
probative evidence of record indicates that the veteran's 
fatal metastatic adenocarcinoma of the pancreas was not 
causally related to his active service or any incident 
therein.

4.  As service connection is not warranted for the cause of 
the veteran's death, there is no basis for entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38  U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2006).

2.  The criteria for entitlement to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
have not been met.  38 U.S.C.A. § 3501 (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to Notify and Assist

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a June 2001 letter issued prior to the 
initial rating decision on the claim, the RO notified the 
appellant of the information and evidence needed to 
substantiate and complete her claim of service connection for 
the cause of the veteran's death, and of what part of that 
evidence she was to provide and what part VA would attempt to 
obtain for her.  The letter also advised the appellant that 
VA would assist her in obtaining all relevant information in 
support of her claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  
While the June 2001 letter did not specifically include the 
additional elements delineated in Dingess/Hartman, the 
evidence does not show, nor does the appellant contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dunlap v. Nicholson, Vet. App. No. 03-0320 (March, 23, 2007) 
(With respect to notice errors, the burden is generally on 
the claimant to assert with specificity how she or he was 
prejudiced by any notification error).  The Board further 
notes that the Dingess/Hartman elements were provided to the 
appellant in the September 2006 Supplemental Statement of the 
Case.

For the reasons discussed above, the Board finds that VA has 
fulfilled its notification duties to the appellant to the 
extent necessary.  Again, neither the appellant nor her 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service VA, military, and private clinical 
records identified by the appellant.  There is no indication 
of outstanding, available records.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  

The RO has also obtained VA medical opinions in connection 
with the appellant's claim.  38 C.F.R. § 3.159(c)(4) (2006).  
The Board finds that such opinions are thorough and provide 
the necessary information with which to decide this appeal in 
light of the applicable legal criteria.  

The Board has considered the contentions of the appellant's 
representative to the effect that a remand of this matter is 
warranted for an additional medical opinion.  See March 9, 
2007, written arguments.  Specifically, he argues that the VA 
medical examiner failed to provide an opinion as to whether 
the veteran's pancreatitis had its onset during active 
service and further failed to discuss the relationship 
between pancreatitis and the subsequent development of 
pancreatic cancer.  The Board disagrees.  In his July 2005 
medical opinion, the VA examiner specifically noted that the 
veteran developed pancreatitis in 1972, and that there was no 
evidence in the veteran's service medical records that he 
developed pancreatitis during his active duty years.  
Moreover, the examiner discussed the relationship between 
pancreatitis and pancreatic carcinoma, noting that the former 
was a risk factor in the development of the latter.  For 
these reasons, the Board finds that an additional medical 
opinion is not necessary.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
duties to the appellant.  A remand for additional 
notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, no further notification or development action 
is necessary.


Background

The veteran's service medical records are negative for 
pertinent complaints or abnormalities.  At his October 1967 
military retirement medical examination, clinical evaluation 
was normal in all pertinent respects.  

The record on appeal contains post-service medical records 
spanning from January 1972 to May 2001.  These include 
medical records from VA, the service department, and private 
physicians.  

In pertinent part, these records show that in January 1972, 
the veteran sought treatment at a service department facility 
for abdominal and left upper quadrant pain which he indicated 
had been present for the past three weeks.  In March 1972, he 
was evaluated by a private physician in connection with his 
complaints.  The veteran reported recurrent episodes of 
abdominal pain radiating to the right flank and back which 
had been occurring since Christmas.  In light of these 
symptoms, the private physician concluded that the veteran 
stood a good chance of having calcific pancreatitis or 
carcinoma at the head of the pancreas.  An exploratory 
laparotomy was performed the following month.  A biopsy 
revealed that there was no carcinoma present.  The veteran 
was diagnosed as having pancreatitis and excision of the 
ampulla Vater was performed.  The veteran was treated and 
records show that his symptoms resolved by May 1972.

Subsequent medical records show that in April 1980, the 
veteran sought treatment at a service department facility for 
frequent indigestion, which he indicated had been present for 
the past several months.  He reported a history of pancreas 
trouble in 1971.  The impression was questionable pancreatic 
pathology.  The veteran was initially evaluated by a military 
gastroenterologist who concluded that the veteran's symptoms 
were secondary to gastroesophageal reflux and not 
pancreatitis.  

In May 1980, the veteran was evaluated by a private physician 
in light of his symptoms.  After reviewing the results of an 
"excellent workup," the private physician agreed that the 
veteran's symptoms were due to gastroesophageal reflux and 
not to pancreatitis.  He elected to treat the veteran with 
antacids and reevaluate him in one month.  The private 
physician acknowledged that carcinoma of the pancreas was 
extremely lethal, and he did not believe that a cure was 
possible if it were present.  However, he indicated that he 
did not believe that the veteran's symptoms were indicative 
of cancer of the pancreas.  The veteran was seen again the 
following month by the private physician.  He reported that 
he was virtually asymptomatic.  The examiner concluded that 
the veteran's symptoms were due to gastroesophageal reflux.  
He noted that in light of all the problems associated with 
retrograde pancreatography, he elected not to perform the 
procedure.  

In February 1984, the veteran participated in a VA Agent 
Orange registry examination.  No pertinent abnormalities were 
discovered.

In March 1989, the veteran was diagnosed as having diabetes 
mellitus.  

In March 1991, the veteran sought treatment for abdominal 
pain, which he indicated had been present for the past three 
days.  He reported a history of pancreatitis in 1971.  When 
the veteran was seen on follow-up examination later that 
month, he reported that his symptoms had resolved entirely.  
The assessment was abdominal pain of unknown etiology.

In January 1994, the veteran began taking insulin to control 
his diabetes.

In January 2001, the veteran sought treatment for pain in the 
right flank, which he indicated had been present for the past 
two to three weeks.  He was diagnosed as having pancreatic 
cancer later that month and underwent biliary stenting, 
exploratory laparotomy with cholecystectomy, and 
chemotherapy.  

In April 2001, the veteran was hospitalized with refractory 
vomiting after eating.  On admission, it was noted that the 
veteran had adenocarcinoma of the pancreas.  During the 
course of hospitalization, the veteran underwent a 
gastrointestinal endoscopy which revealed an obstruction in 
the duodenum.  Post-operatively, the veteran did well 
initially but then temporarily developed shortness of breath 
secondary to pulmonary embolism.  He was placed on 
intervenous Heparin and TPN with an insulin drip due to his 
diabetes.  The veteran subsequently developed bilateral upper 
lobe infiltrates and fungemia.  He went into cardiac arrest 
and was not resuscitated at the family's request.  The 
veteran died in May 2001.  The diagnoses on the final 
hospitalization summary were metastatic adenocarcinoma of the 
pancreas, duodenal obstruction, pulmonary embolism, diabetes 
mellitus, hypoxia, anemia, fungemia, and bilateral lobe 
pneumonias.  

According to the veteran's certificate of death, the sole 
cause of his death in May 2001 was metastatic adenocarcinoma 
of the pancreas.  No other contributing factors were noted.

In June 2001, the appellant submitted an application for 
Dependency and Indemnity Compensation benefits based on 
service connection for the cause of the veteran's death.  She 
contended that the veteran developed fatal pancreatic cancer 
due to his exposure to Agent Orange in Vietnam.  The 
appellant also argued that the veteran developed diabetes 
mellitus as a result of Agent Orange exposure and that such 
disorder contributed to his death.

At a June 2003 Board hearing, the appellant noted that the 
veteran had been treated for pancreatitis shortly after his 
separation from service and eventually developed pancreatic 
cancer which she felt was due to Agent Orange exposure in 
Vietnam.  The appellant also testified that the veteran had 
diabetes mellitus for which he had to take large doses of 
insulin.  She indicated that it was her belief that his 
diabetes mellitus was also due to Agent Orange exposure and 
that such condition contributed to his death.  

In July 2005, the RO forwarded the veteran's claims folder to 
a VA physician for an opinion regarding the cause of the 
veteran's death.  Specifically, the examiner noted that he 
had been asked to comment on the question of whether there 
was any relationship between adenocarcinoma of the pancreas 
and pancreatitis and also comment on when the veteran's 
pancreatitis originated.  In that regard, the VA physician 
noted that a review of the record showed that the veteran 
developed pancreatitis in 1971.  He indicated that at that 
time, there was some evidence of chronic pancreatitis with 
calcification of the pancreas.  However, the VA physician 
indicated that there was no evidence in the veteran's service 
medical records to suggest that he experienced pancreatitis 
during his active duty years.  The examiner also explained 
that there was a relationship between chronic pancreatitis 
and pancreatic carcinoma in that chronic pancreatitis was one 
of the risk factors for developing pancreatic cancer.  He 
noted that other risk factors included diabetes mellitus as 
well as a history of smoking.  

In September 2006, the VA physician again reviewed the record 
and indicated that his opinion concerning the veteran's 
pancreatitis was unchanged.  With respect to the question of 
the role of the veteran's diabetes mellitus in his death, the 
VA physician concluded that the veteran died as a result of a 
far-advanced adenocarcinoma of the pancreas.  He acknowledged 
that the veteran also had insulin-dependent diabetes mellitus 
but that, based on the record, it was his opinion that the 
veteran's diabetes mellitus did not substantially contribute 
to the veteran's death.  He noted that there was no mention 
in the discharge summary of severe complications of diabetes 
such as diabetic ketoacidosis.  Rather, he noted that the 
veteran had developed a pulmonary embolus requiring an IV 
heparin therapy.  He was not able to eat properly and was in 
a poor nutritional state, requiring total parenteral 
nutrition.  He developed bilateral pneumonia and had positive 
blood cultures for fungi.  He subsequently developed cardiac 
arrest and was pronounced dead in May 2001.  The VA physician 
concluded that the cause of the veteran's death was primarily 
due to the adenocarcinoma and listed complications.  


Applicable Law

Cause of death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the immediate or underlying 
cause.  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially to death; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. §  3.312(c)(1) (2006).  Generally, minor service-
connected disabilities, particularly those of a static nature 
or not materially affecting a vital organ, would not be held 
to have contributed to death primarily due to unrelated 
disability.  38 C.F.R. § 3.312(c)(2) (2006).  However, 
service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of the death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. § 
3.312(c)(3) (2006).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2006). 




Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as malignant 
tumors, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that  
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).

The enumerated diseases which are deemed to be associated 
with herbicide exposure include Type II diabetes, Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The enumerated diseases do not include 
pancreatitis or pancreatic cancer.  See 38 C.F.R. § 3.309(e); 
see also Diseases Not Associated  With Exposure to Certain 
Herbicide Agents, 68 Fed. Reg.  27,630 - 27,641 (May 20, 
2003).  

In addition to the presumptive regulations, a veteran may 
establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. 
App. 155 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.


Analysis

The appellant contends that the pancreatic cancer which 
caused the veteran's death was incurred in service as a 
result of his exposure to Agent Orange.  She further argues 
that the veteran developed diabetes mellitus as a result of 
Agent Orange exposure, and that such condition contributed 
materially to cause his death.  

After a careful review of the evidence, the Board finds that 
service connection for the cause of the veteran's death is 
not warranted.  The veteran died in May 2001 at the age of 
72, approximately 32 years after his discharge from active 
duty.  As indicated on the death certificate, the cause of 
death was metastatic adenocarcinoma of the pancreas.  No 
other conditions were noted.  

As discussed in detail above, there is no showing that the 
veteran had pancreatic cancer during service, nor does the 
evidence show that pancreatic cancer became manifest to a 
compensable degree within one year following discharge.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  In fact, the 
veteran was not diagnosed as having pancreatic cancer until 
2001, approximately than 32 years after his separation from 
active service.  The appellant does not argue otherwise.  

The Board has considered that the veteran was diagnosed as 
having pancreatitis in March 1972, less than four years after 
his separation from active service.  While pancreatitis is 
shown to be a risk factor in the development of pancreatic 
cancer, the record on appeal shows that the veteran's 
pancreatitis was not present during service and was 
manifested no earlier than 1971.  Thus, the veteran's 
treatment for pancreatitis in 1972 does not provide a basis 
upon which to conclude that pancreatic cancer had its 
inception during service.  

Although the record shows that the veteran's fatal pancreatic 
cancer was not present in service or for many years 
thereafter, as set forth above, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the veteran's fatal pancreatic cancer and any 
incident of service, service connection may be established.  
Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

In this case, however, the record contains no medical 
evidence of a link between the veteran's fatal pancreatic 
cancer and his active service.  With respect to the 
appellant's contentions that the veteran's pancreatic cancer 
was due to his exposure to Agent Orange in Vietnam, the Board 
notes that because pancreatic cancer is not among the 
disabilities listed in 38 C.F.R. § 3.309(e), presumptive 
service connection for pancreatic cancer due to Agent Orange 
exposure is not warranted.  The Board further notes that the 
record otherwise contains no probative evidence of a link 
between the veteran's pancreatic cancer and his presumed 
exposure to Agent Orange in Vietnam.  Brock, 10 Vet. App. at 
160.  

The Board has also considered the appellant's contentions to 
the effect that the veteran developed diabetes mellitus as a 
result of Agent Orange exposure and that such diabetes 
contributed to his death.  As set forth above, diabetes 
mellitus is one of the enumerated diseases associated with 
exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e).  However, the 
veteran's diabetes mellitus has not been implicated as either 
a primary or contributory cause of his death.  

The certificate of death lists the veteran's sole cause of 
death as metastatic adenocarcinoma of the pancreas.  
Similarly, in July 2005 and September 2006, a VA physician 
reviewed the veteran's medical records and concluded that 
although the veteran had had insulin-dependent diabetes 
mellitus during his lifetime, such condition did not 
substantially contribute to his death.  Rather, the VA 
physician concluded that the cause of the veteran's death was 
primarily due to the adenocarcinoma of the pancreas.  

The Board finds that the VA medical opinion discussed above 
is persuasive and assigns it great probative weight.  The 
opinion was rendered by a physician who clearly has the 
expertise to opine on the matter at issue in this case.  In 
addition, he addressed the appellant's contentions, gave a 
considered rationale for his opinion, and based such opinion 
on a review of the pertinent medical records in the veteran's 
claims folder.  In addition, the record contains no 
contradictory medical opinion.  

The Board recognizes the appellant's sincere belief that the 
veteran's death was related to his exposure to Agent Orange 
during service.  Nevertheless, because the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the claimed causal 
relationship between the veteran's death and his military 
service, her opinion is not probative.  See Routen v. Brown, 
10 Vet. App.  183, 186 (1997); ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge"), aff'd sub  nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Similarly, the Board has considered the contentions of the 
appellant's representative to the effect that the terminal 
hospitalization summary notes that "the veteran developed 
cardiac arrest and was pronounced dead."  The appellant's 
representative indicated that cardiac problems were well 
known complications of diabetes mellitus.  However, the 
appellant's representative has not been shown to have the 
medical expertise necessary to comment on medical matters.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Moreover, 
although the hospitalization notes the veteran's cardiac 
arrest as an indication of his death, the record otherwise 
contains no probative evidence that a cardiovascular 
disability, secondary to diabetes mellitus, caused or 
contributed to the veteran's death. 

In summary, the Board finds that the evidence shows that 
pancreatic cancer, the primary cause of the veteran's death, 
was not present during service or for many years thereafter 
and the record contains no indication that the veteran's 
fatal pancreatic cancer is causally related to his active 
service or any incident therein.  The record does not 
otherwise show that a disability of service origin, including 
diabetes mellitus, was a principal or contributory cause of 
the veteran's death, nor was the cause of his death in any 
way etiologically linked to service.  

Although the Board is sympathetic with the appellant's loss 
of her husband, absent such evidence, there is no basis upon 
which to award service connection for the cause of the 
veteran's death.  The Board is not permitted to engage in 
speculation as to medical causation issues but "must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  Here, the preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for  the cause of the 
veteran's death and therefore the claim must be denied. 

With respect to the appellant's claim of entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code, such benefit is payable to 
a surviving spouse or child of a veteran who dies of a 
service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807.  For the reasons set forth above, service connection 
has not been established for the cause of the veteran's 
death.  As such, there is no legal basis upon which to grant 
the claim of entitlement to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
To the extent that the law is dispositive, the claim is 
denied on the basis of the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance under the 
provisions of 38 U.S.C.A., Chapter 35, is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


